         Case 6:19-cv-00417-ADA Document 51 Filed 03/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


MOTION OFFENSE, LLC,                           §
           Plaintiff                           §
                                               §       W-19-CV-00417-ADA
-v-                                            §
                                               §
SPROUTS FARMERS MARKET, INC.,                  §
SPROUTS FARMERS MARKET                         §
TEXAS, LP,                                     §
            Defendants                         §


         ORDER CANCELING MARKMAN HEARING AND STAYING CASE

       In light of the Circuit’s holding in In re Sprouts, No. 2020-116 (Fed. Cir. 2020) ECF No.

16, it is therefore ORDERED that:

       1. The Markman hearing scheduled for September 18, 2020 is canceled.

       2. The case is stayed.

       3. Motion Offense file a notice once the District of Delaware transfers the Dropbox, Inc.

          v. Motion Offense, LLC, No 1:19-cv-01521 (D. Del.) case and it appears on the

          docket of this Court.



SIGNED this 25th day of March, 2020.




                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE
